Exhibit 10.22
 
 
RETAILER PROGRAM AGREEMENT
CONN APPLIANCES, INC.




THIS RETAILER PROGRAM AGREEMENT (the “Agreement”) is made as of April 16, 2009
(the “Effective Date”) by and between GE MONEY BANK, a federal savings bank
located at 4246 South Riverboat Road, Suite 200, Salt Lake City, UT  84123-2551
(“Bank”), and Conn Appliances, Inc., a Texas corporation located at 3295 College
Avenue, Beaumont Texas 77701 (“Retailer”).


A.           Bank is willing to provide an open-end credit program to qualified
customers of Retailer on the terms set forth in this Agreement (the “Program”).


B.           Under the Program, (i) customers may finance the purchase of goods
and services provided by Retailer and (ii) Retailer will accept credit cards
issued under the Program (“Cards”) and will process applications and credit
transactions for credit accounts established by Bank (“Accounts”).


NOW, THEREFORE, in consideration of the following terms and conditions and for
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Bank and Retailer agree as follows:


1.           Bank’s Obligations.  Bank’s obligations include the following:


(a)           Establish and administer the Program in accordance with all
applicable laws and the terms and conditions of this Agreement;


(b)           Provide a point-of-sale process for Retailer to use to enter
customer applications and Card transactions for authorization and processing;


(c)           Provide to Retailer a guide or manual which shall set forth
instructions on how to submit and process transactions, as well as other
relevant Program information (the “Operating Procedures”);


(d)           Provide to Retailer the approved forms of credit disclosures
(credit applications, terms, privacy policies) and updates as they are
published; and


(e)           Contact Retailer in the event of any dispute requiring support
from Retailer to resolve, which is made by an individual who has an Account
under the Program (“Accountholder”).


(f)           Provide training for Retailer and its sales associates to assist
in the understanding and implementation of subparagraph 1 (a) through (d);


2.           Retailer’s Obligations.  Retailer’s obligations include the
following:


(a)           Honor the Card as a method of payment for purchases and display
point-of-sale signage relating to the Program which is distributed or approved
by Bank;


(b)           Promote, accept and process credit applications for Accounts from
certain of its customers for certain promotions and only for personal, family or
household purposes, in accordance with this Agreement and the Operating
Procedures (e.g., ensure that requested fields are completed, verify
identification, provide required terms and disclosures, etc.), without
discrimination of any kind;


(c)           Process only bona fide charges and credits and transmit them to
Bank in the required format, as set forth in the Operating Procedures;


(d)           Ensure that all information, about the Program (other than Bank’s
printed terms), and all Program advertising conducted by Retailer, provided or
directed to prospective applicants, customers and Accountholders is complete,
accurate and legally compliant, and refer prospective applicants and customers
to the printed Program terms for detailed information;

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Only use documents and forms in connection with the Program that
were provided to Retailer, or approved in writing, by Bank (and only the latest
version of such documents) and refrain from modifying any such approved
documents or forms without Bank’s prior written consent;


(f)           Cooperate in the resolution of any Accountholder disputes; respond
within ten (10) days to any dispute forwarded to Retailer from Bank, and;
forward to Bank promptly after receipt by Retailer copies of any communication
relating to an Account received from any person;


(g)           Obtain an authorization code from Bank on all transactions prior
to submission, and call Bank’s voice authorization facility prior to completion
of a transaction in any case involving suspicious or unusual circumstances,
including those in which the signature on the sales slip does not match the
signature on the Card;


(h)           Maintain fair and legally compliant return and exchange policies,
and ensure that any material restriction or limitation is clearly and
conspicuously disclosed to customers;


(i)           Comply in all respects at all times with applicable laws, the
terms of this Agreement, the Operating Procedures (as such Operating Procedures
may be modified or updated from time to time by Bank), and other bulletins
provided to Retailer by Bank from time to time;


(j)           Train its personnel sufficiently, and provide time and space for
Bank to conduct training of Retailer personnel, so as to be able to properly
fulfill its responsibilities under the Program;


(k)           Deliver all goods and/or services covered by any charge processed
under Section 3 prior to the time Retailer submits the applicable Charge
Transaction Data to Bank for settlement under such Section; and


(l)           Retailer shall (i) develop and implement during each Program Year
(as defined below) multiple credit promotions (the Retailer Fee Percentages for
which are set forth on Schedule 5(a)) to finance such products as Retailer may
from time to time select, and (ii) actively promote the use of such credit
promotions in connection with such products.   As use in this Agreement,
“Program Year” means the twelve-month period between anniversaries of the
Effective Date, with the first such period beginning on the Effective Date.


3.           Settlement Process/Payment for Charges.


(a)           As part of Retailer’s obligations to Bank in connection with the
Program, Retailer agrees to transmit to Bank, promptly, but in any event, no
longer than five (5) days after the transaction date, complete information about
all charges and credits to Accounts (“Charge Transaction Data”) occurring since
the immediately previous transmission, as provided in the Operating Procedures.
Upon receipt of the Charge Transaction Data, and provided Retailer is not in
default under this Agreement, Bank will deposit to a bank account designated by
Retailer the total amount of all charges reflected in such Charge Transaction
Data, less the total of (i) any credits reflected in such Charge Transaction
Data, (ii) any amounts being charged back to Retailer, (iii) any Retailer Fees
(and/or corrections to any such fees based on erroneous information submitted by
Retailer), and (iv) at Bank’s option, any other amounts which may be owed by
Retailer to Bank.  If at any time, the amount Bank owes Retailer is less than
the amount Retailer owes Bank (without regard to any Reserve Account established
pursuant to Section 3(b) hereof), Retailer agrees to pay Bank the net
difference.  Retailer hereby authorizes Bank to initiate ACH credits and debits
to Retailer’s designated bank account for purposes of settling transactions
hereunder, and making necessary adjustments and initiating payments due to Bank
from Retailer hereunder.

 
 
2

--------------------------------------------------------------------------------

 
 
(b)           If Retailer breaches this Agreement or if Bank experiences an
Excessive (as defined below) number of disputes and/or chargebacks, returns or
credits relating to charges submitted by Retailer (based on Bank’s experience
with Retailer and/or other retailers) during any calendar month (each such
month, a “Trigger Month”), then Bank may withhold from the settlement payments
otherwise due Retailer an amount Bank deems necessary to fund a non-interest
bearing reserve account (the “Reserve Account”), but in no event shall such
amount exceed the product of (i) Net Program Sales for the ninety (90) day
period ending as of the end of the Trigger Month multiplied by (ii) a
percentage, the numerator of which is the aggregate amount of credits, charge
backs and disputes during the Trigger Month and the denominator of which is Net
Program Sales during the Trigger Month.  Bank shall be the sole owner of the
Reserve Account (if any), and may (but need not) debit the Reserve Account from
time to time to satisfy any amounts owed by Retailer to Bank.  However, Bank
will return to Retailer any amounts remaining in the Reserve Account no later
than one year after termination of Retailer’s participation in the Program (the
“Final Liquidation Date”).  For purposes of this Section, “Excessive” shall
mean, with respect to any period, that the aggregate amount at issue in
connection with all credits, charge backs and disputes for such period exceeds
three percent (3.00%) of Net Program Sales (as defined in Schedule 9(j)(B)
hereto) for such period.


(c)           Retailer will not process any charge for more than the sale price
of the goods or services (including taxes) or impose any surcharge on
transactions made under the Program, and will not require the Accountholder to
pay any part of any charge assessed by Bank to Retailer, whether through any
increase in price or otherwise, or to pay any contemporaneous finance charge in
connection with the transaction charged to an Account.  Additionally, Retailer
will not accept any payments from an Accountholder for charges billed on an
Account, and will instead refer the Accountholder to Bank’s payment address.  If
for any reason, Retailer inadvertently receives an Accountholder payment,
Retailer will hold such payment in trust for Bank and will immediately forward
such payment to Bank for processing.  Additionally, Retailer hereby grants Bank
a limited power of attorney to cash and retain for its own account any
Accountholder payments on Accounts which are erroneously made out to Retailer.


4.           Bank to Extend Credit.


(a)           Accountholder Terms.  Bank, in its discretion, may establish and
modify, from time to time, (i) the ordinary finance charge rates applicable to
credit extended to Accountholders, and (ii) all other terms upon which credit
will be extended to Accountholders, including without limitation, repayment
terms, default finance charges, late fees, overlimit charges, returned check
charges, and other ordinary fees and charges.


(b)           Credit Review Point.  Bank shall provide an internal credit
allocation for the Program in the amount of the Credit Review Point.  Bank shall
not be obligated to make any extension of credit under the Program if, after
such extension, the aggregate indebtedness for all Accounts would exceed the
Credit Review Point then in effect.  If, at any time during the term of this
Agreement, the aggregate indebtedness with respect to all Accounts equals or
exceeds eighty percent (80%) of the Credit Review Point then in effect (“CRP
Threshold Date”), Bank will (i) promptly notify Retailer, (ii) review the
Program and the Credit Review Point, and (iii) either increase the then existing
Credit Review Point or leave such Credit Review Point at its existing
level.  Bank will select one of the foregoing options in clause (iii) within 90
days after such CRP Threshold Date, and will give Retailer written notice of
such election, including, in the case of an election to increase the Credit
Review Point, the amount of such increase.  If at any time Bank notifies
Retailer of its election not to increase the then applicable Credit Review Point
pursuant to this Section, Retailer shall have the termination rights set forth
in Section 15(b)(iii).  For the purposes of this Agreement, “Credit Review
Point” means Seventy-Five Million Dollars ($75,000,000) or such other higher
amount as Bank, in its discretion, may from time to time specify to Retailer in
writing.


5.           Credit-Based Promotions; Retailer Fees.


(a)           Bank initially will make available under the Program those
credit-based promotions and corresponding “Retailer Fee Percentages” described
on the attached Schedule 5(a).
 
 
 
3

--------------------------------------------------------------------------------

 

 
(b)            In connection with all credit-based promotions and
non-promotional credit offers, Retailer agrees to pay to Bank the Retailer Fees
applicable to each submission to Bank of Charge Transaction Data.


(c)           At the end of each six (6) month period during the Term (the first
such period beginning on the Effective Date), Bank may, after notice to Retailer
and subject to the provisions of Section 15(b)(xi), adjust the Retailer Fee
Percentages and, for any credit-based promotion, terminate such promotion or
adjust the Retailer Fee Percentage applicable thereto.


(d)           If Bank and Retailer agree to offer any additional credit-based
promotions not included on Schedule 5(a), Bank will establish in writing, with
acknowledgment by Retailer, the Retailer Fee Percentage applicable to the
calculation of the Retailer Fee payable by Retailer for qualifying purchases, as
well as such other terms and conditions as the parties shall agree.  Bank’s
approval of any billing and credit terms for any promotion is not intended to be
and will not be construed to be an approval of any materials used in advertising
or soliciting participation in such promotion.


(e)           Without limiting Bank’s right to adjust Retailer Fee Percentages
as set forth in Section 5(c) of the Agreement, during the Term, Bank shall
adjust the Retailer Fee Percentages to reflect changes in its cost of funds as
follows:


(i)   As of the end of the first full calendar quarter following the Effective
Date, and as of the end of each calendar quarter thereafter, Bank may adjust the
Retailer Fee Percentage for each credit-based promotion then offered to
Cardholders by Bank if a LIBOR Rate Trigger Movement has occurred since the last
adjustment to the applicable Retailer Fee Percentage.  The then-current Retailer
Fee Percentage would be adjusted (up or down) by:


(A) in the case of a Retailer Fee Percentage applicable to a “with pay” (and/or
“no pay”, if applicable) credit based promotion of less than twelve (12) months
in duration, 0.020% (2 basis points) for every 0.25% (25 basis points) movement
in the Twelve Month LIBOR above or below the Base Twelve Month LIBOR, multiplied
by, the number of months in such credit based promotion;
 
(B) in the case of a Retailer Fee Percentage applicable to a “with pay” (and/or
“no pay”, if applicable) credit based promotion of twelve (12) months or more in
duration, 0.014% (1.4 basis points) for every 0.25% (25 basis points) movement
in the Twelve Month LIBOR above or below the Base Twelve Month LIBOR, multiplied
by, the number of months in such credit based promotion;
 
(C)  in the case of a Retailer Fee Percentage applicable to an “equal pay”
credit based promotion of less than thirty-six (36) months in duration, 0.008%
(0.8 basis points) for every 0.25% (25 basis points) movement in the Twelve
Month LIBOR above or below the Base Twelve Month LIBOR, multiplied by, the
number of months in such credit-based promotion
 
(D)  in the case of a Retailer Fee Percentage applicable to an “equal pay”
credit based promotion of thirty-six (36) months or more in duration, 0.006%
(0.6 basis points) for every 0.25% (25 basis points) movement in the Twelve
Month LIBOR above or below the Base Twelve Month LIBOR, multiplied by, the
number of months in such credit-based promotion
 
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)  For purposes of effecting the above calculation, Bank shall establish the
Twelve Month LIBOR for any quarter (the “COF Quarter”) as of the last business
day of the calendar quarter immediately preceding the COF Quarter and shall
apply the revised Retailer Fee Percentages resulting from such calculation as of
the first day of the second month in the COF Quarter.  If the cost of funds
adjustment calculation set forth in this Section 5(e) results in a Retailer Fee
Percentage that is less than zero, such Retailer Fee Percentage shall,
irrespective of such calculation, be deemed to equal zero and Bank shall have no
obligation to rebate any amounts to Retailer in connection with the applicable
credit-based promotion related to such Retailer Fee Percentage.  For the
avoidance of doubt, the adjustment (either up or down) to any Retailer Fee
Percentage pursuant to this Section 5(e) will be in addition to any other prior
adjustments (either up or down) made to any Retailer Fee Percentage pursuant to
Section 5(c).
 
(f)           For the purposes of this Agreement, the following terms have the
following meanings:
 
“Base Fee Percentage” means, with respect to each Retailer Fee Percentage
offered under the Program, the fee percentage set forth in Schedule 5(a) as of
the Effective Date (as such Schedule may be amended from time to time to add
additional credit based promotions).
 
“Base Twelve Month LIBOR” shall mean, for any credit-based promotion, (i) from
the Effective Date and until the first adjustment to any Retailer Program Fee
Percentage pursuant to Section 5.3(d), 2.10%; and (ii) following such first
adjustment to any Retailer Program Fee Percentage pursuant to Section 5.3(d),
the Twelve Month LIBOR upon which the most recent adjustment to such Retailer
Fee Percentage pursuant to Section 2.3(d) was based.
 
"LIBOR Trigger Movement" means, as of the end of any calendar quarter and after
taking into account all movements in the Twelve LIBOR Rate since the last
adjustment to any Retailer Program Fee Percentage pursuant to Section 5.3(d), an
increase or decrease in the Twelve Month LIBOR, relative to the Base LIBOR,
equal to at least 25 basis points (0.25%).


“Twelve Month LIBOR” means, for any date, the twelve (12) month “London
Interbank Offered Rate” (LIBOR) as published in The Wall Street Journal in its
“Money Rates” section (or if The Wall Street Journal shall cease to be published
or to publish such rates, in such other publication as Bank may, from time to
time, specify) on such date, or if The Wall Street Journal is not published on
such date, on the last day before such date on which The Wall Street Journal is
published whether or not such rate is actually ever charged or paid by any
entity.
 
“Retailer Fee Percentage” means the percentage set by Bank used in calculating
the Retailer Fee payable in connection with each submission by Retailer to Bank
of Charge Transaction Data pertaining to a promotional or non-promotional
purchase.
 
(g)           If (a) at any time, any law, rule or regulation applicable to Bank
(or to the credit extended under the Program) is implemented, or (b) Bank
reasonably determines that there is a material prospect that any such law, rule
or regulation will be implemented, and (c) Bank determines, in good faith, that
such law, rule or regulation has had, or is reasonably likely to have, a
material adverse effect on Bank’s ability to provide the Program, or to offer
certain credit based promotions under the Program, or on Program economics, then
Bank may make such adjustments to the Retailer Fee Percentages then available
under the Program, or discontinue or replace any impacted credit based
promotions, as Bank reasonably believes are necessary to comply with the
applicable law, rule or regulation and/or to compensate Bank for any reduction
in Program revenue or increase in Program costs that have resulted or are
expected to result from the implementation of such law, rule or
regulation.  Bank may implement any such substitutions, replacements or
adjustments to the credit promotions and/or Retailer Fee Percentages under the
Program (i) upon or after Bank’s implementation of the changes to its business,
including the Program, that are expected to give rise to the reduction in
Program revenue or increase in Program costs, and (ii) on not less than 45 days’
prior written notice to Retailer.
 
6.           Credit Applications.  Retailer will follow all procedures provided
to it by Bank in taking and immediately submitting to Bank credit applications
for Accounts, will ensure that all credit applications are signed in person by
the applicant, and will provide to each applicant at the time the credit
application is submitted a complete and current copy of the applicable terms and
conditions and privacy policy that applies to the Account.   Bank may, in its
sole discretion, approve or decline any application submitted.
 
 
 
5

--------------------------------------------------------------------------------

 

 
7.           Chargeback Rights of Bank.  Bank will bear all Accountholder credit
losses.  However, Bank may charge back to Retailer any transaction when one or
more of the following occurs:


(a)           The Accountholder disputes the charge, if Bank has given Retailer
an opportunity to respond and Bank determines that the Accountholder’s dispute
is valid.


(b)           The Accountholder refuses to pay, based on an assertion of a
dispute about the quality of the merchandise or services purchased from, or any
act or omission by Retailer, including any alleged breach of warranty provided
by or through Retailer.


(c)           The charge does not fully comply with any of (i) this Agreement
(or any representations, warranties and covenants set forth herein), (ii) the
Operating Procedures and/or (iii) applicable law.


(d)           The charge is disputed, and Retailer cannot supply a copy of the
underlying sales receipt or application that resolves the dispute within ten
days of Bank’s request.


(e)           Bank determines that any charge does not represent a bona fide
sale by Retailer or otherwise involves fraudulent activities by Retailer’s
employees, contractors or agents.


(f)           The Accountholder alleges that the Retailer provided false or
misleading information (e.g., incorrect information about credit promotions).


(g)           The goods or services purchased have not been delivered, provided
or shipped.


(h)           Any credit is submitted where there is no corresponding charge
transaction.


(i)           Any disputed or fraudulent charge or credit relates to a
transaction where the Accountholder was not physically present at Retailer’s
location (e.g., by telephone or via Internet).


(j)           The Accountholder disputes the amount or existence of, or
otherwise refuses to pay, all or any portion of the indebtedness resulting from
a Card-Not-Present Purchase. “Card-Not-Present Purchase” means a purchase of
Retailer’s products and/or services financed on an Account (i) where the person
transacting such purchase does not present a Card relating to such Account, but
states that he or she is an Accountholder or an authorized user, or (ii) where
such purchase constitutes an Absentee Purchase (as defined in Section
2(m)).  Notwithstanding the foregoing, a Card-Not-Present Purchase shall not
include the initial purchase financed on an Account on the same day and at the
same store location where Accountholder applied to obtain such Account.


(k)           The transaction was submitted to Bank more than thirty (30) days
after it occurred.


(l)           The Accountholder or any person disputes the existence of an
Account and Retailer cannot provide Bank with an executed application that
resolves the dispute within ten days after Bank’s request.


(m)           Bank determines that any warranty made by Retailer pursuant to
Section 10 was false or inaccurate in any respect when made.
 
 
 
6

--------------------------------------------------------------------------------

 

 
8.           Ownership of Accounts and Information.  Retailer acknowledges that
Bank owns all Accounts, and all information concerning Accountholders,
applicants and Accounts obtained in connection with the Program (collectively,
“Accountholder Information”), and that Retailer has no ownership rights
therein.  Accordingly, Retailer will not represent itself as the owner of, or
the creditor on, any Account or Accountholder Information.  Both (i) as a
precaution, to confirm Bank’s ownership of Accounts and related documentation,
and (ii) to secure payment of and performance by Retailer of any and all
indebtedness, liabilities or obligations, now existing or hereafter arising
pursuant to this Agreement, including indebtedness, liabilities and obligations
that may be deemed to exist in the event of the applicability of Article 9 of
the UCC to, and any recharacterization of, any transactions contemplated hereby,
Retailer hereby grants to Bank a first priority continuing security interest in
any right, title or interest that Retailer may now have or may hereafter be
deemed to have in the Accounts and related documentation, in the Reserve
Account, in the Collateral Account, and in any goods charged to Accounts which
have been returned to Retailer but for which Retailer has not submitted a
corresponding credit transaction to Bank, and the proceeds of all of the
foregoing.  Retailer authorizes Bank to prepare and file any documentation
required to evidence and enforce this security interest, including UCC financing
statements, and will sign any related documentation requested by Bank, including
without limitation, any intercreditor agreements necessary to ensure that none
of Retailer’s other creditors asserts any claim on the Accounts, the Reserve
Account or any related documentation.


9.           Retailer Representations, Warranties and Covenants.  Retailer
represents, warrants and covenants as follows at all times from the date of this
Agreement through the end of the Term (as defined in Section 15):


(a)           Retailer will forward to Bank promptly after receipt, at any time
during or following Retailer’s participation in the Program, a copy of any legal
proceeding, or any communication relating to an Account received from a
Accountholder or from a governmental or regulatory authority.


(b)           Retailer will not permit the sale of extended warranties, service
contracts, gift certificates, stored value cards (or reloads), or any other
future service or delivery obligation, to be charged to Accounts without Bank’s
prior written consent; provided, however, Bank acknowledges and agrees that
Retailer currently offers extended warranties to Accountholders under the
“Repair and Replacement Service Plan”, which are underwritten by American
Bankers Insurance Company of Florida (the “Extended Warranty Program”).  Bank
shall have the right to audit the Extended Warranty Program (or any successor
thereto agreed to by Bank) not more than once in any calendar year (except
following the occurrence and continuation of a default hereunder in which case
no such limitation shall apply) at Bank’s expense.  Further, Retailer shall
notify Bank promptly (and in advance to the extent practicable) of any material
change in the Extended Warranty Program after the Program Commencement Date, or
of Retailer’s intention to select a new insurer or underwriter.  Retailer will
only be permitted to continue to finance extended warranties or service
contracts on Accounts under the Extended Warranty Program if the insurer or
underwriter has a rating of “A-” or better, as determined by the A.M. Best
rating service (or any successor rating service thereto or, if A.M. Best ceases
to publish such ratings, any similar rating provided by a rating service
reasonably determined by Bank) (the “A.M. Best Threshold”).  Retailer shall be
responsible for ensuring that all extended warranties and service contracts
financed on Accounts fully comply with all applicable laws.  If at any time the
insurer or underwriter of the Extended Warranty Program fails to satisfy the
A.M. Best Threshold, Bank may notify Retailer that Bank is no longer willing to
authorize, and Retailer shall cease, financing on Accounts warranties provided
under such Extended Warranty Program.  Nothing in this Section 9(b) shall
restrict Retailer from selling products subject to normal manufacturer’s
warranties included in the standard purchase price.


(c)           Retailer will issue an Account credit (and not give any
Accountholder cash), and include the credit in the next day’s transmission of
Charge Transaction Data, in connection with any return or exchange of
merchandise or services originally charged to any Account.


(d)           On behalf of Bank, Retailer shall (i) retain copies (which may be
either physical copies or scanned images) of all charge and credit slips,
original completed Card applications, and copies of all Charge Transaction Data
submitted to Bank, for at least twenty-five (25) months and thereafter
continuously unless after retaining such documents for the twenty-five (25)
month period Retailer offers to ship such documents to Bank and Bank authorizes
Retailer to destroy them instead;  (ii) retain for forty-eight (48) months from
the date of each purchase made on an Account, in electronic or tangible form, a
record of such purchase, showing the amount of sales, use or excise tax included
in the purchase, and the street address of the physical location (except for
Internet sales, which must be identified as such) where the purchase was made,
(iii) provide any or all of these records to Bank within three (3) business days
following Bank’s request.

 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Retailer is in compliance with, and will continue to comply with,
all applicable laws, rules and regulations, including but not limited to: laws
relating to (i) its sales of merchandise and services; (ii) the advertising or
sale of products and services on credit; (iii) point-of-sale practices and
representations made by Retailer’s employees and representatives; and (iv) laws
relating to privacy and data security.


(f)           Retailer will provide only truthful and complete information to
Accountholders regarding Accounts, and will take no action to prevent any
amounts charged to any Account from being valid and enforceable against any
Accountholder.


(g)           Retailer will properly code all promotional charges and will make
any corrections necessary in the event of mistakes and disputes regarding
promotions.


(h)           Retailer is and will at all times remain solvent, duly organized,
validly existing and in good standing under the laws of its state of formation,
will not violate its organizational documents or materially violate any
agreements it has with third parties, and will advise Bank promptly of any
condition or default under any agreement Retailer has with any third party that
may materially affect Retailer’s prospects, continued operations, or property.


(i)           Any and all information previously furnished by Retailer to Bank,
or any information subsequently furnished by Retailer, including information
provided in any credit application or registration submitted by Retailer for
participation in the Program, is or shall be true and correct in all material
respects when furnished.


10.           Retailer Presentment Warranties.  Retailer represents and warrants
as follows with respect to each submission of Charge Transaction Data to Bank
and each underlying transaction;


(a)           All purchases included in such Charge Transaction Data constitute
bona fide, arms-length sales by Retailer of the goods or services described
therein in the ordinary course of Retailer’s business; Retailer has delivered
all the products and fully performed all the services covered by such Charge
Transaction Data;


(b)           The charges included in such Charge Transaction Data did not
involve a cash advance or goods or services not listed in the applicable invoice
or receipt; only goods and services sold by Retailer are included in such Charge
Transaction Data; no other credit provider has financed a portion of any sales
transaction included in such Charge Transaction Data; the charges represent the
entire purchase price of the goods and services identified in such Charge
Transaction Data other than a bona fide down payment, deposit, or similar
payment paid by cash or check, or financed by any means other than the Account;


(c)           To the best of Retailer’s knowledge, the goods and services
covered by such Charge Transaction Data were sold by Retailer to Accountholders
or authorized users for personal, family or household purposes;


(d)           Retailer obtained a signed invoice or receipt for each charge
included in such Charge Transaction Data;


(e)           All purchases included in such Charge Transaction Data occurred no
earlier than two days prior to the submission of such Charge Transaction Data;
and all transactions included in such Charge Transaction Data were conducted in
accordance with the Operating Procedures, this Agreement and all applicable
laws; and


(f)           Each invoice or receipt included in such Charge Transaction Data
(or, in the case of Absentee Purchases, if applicable, the purchase information
in such Charge Transaction Data) is not invalid, illegible, inaccurate or
incomplete and has not been materially altered since being signed or submitted
by the Accountholder; the Account number and name of the Accountholder has been
accurately printed on each charge slip and has been included in each
transmission of Charge Transaction Data; Retailer has obtained a valid
authorization from Bank for each purchase (unless otherwise waived by Bank).
 
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Accountholder Information/Confidentiality and Data Security.


(a)           From time to time, Bank will make available to Retailer, or
Retailer may capture in the course of operations under the Program, certain
fields of Accountholder Information, in connection with Bank’s operation of the
Program.  Retailer agrees in each such instance to use the Accountholder
Information only on behalf of Bank for purposes of promoting sales under the
Program, and only in accordance with applicable law and Bank’s privacy
disclosures to Accountholders. Retailer also agrees not to transfer or disclose
Accountholder Information to any third party without Bank’s prior written
consent.  While Retailer may not make use of Accountholder Information provided
to Bank in connection with applications for the Program, nothing in this
paragraph is intended to restrict Retailer’s use of its own customer list (or
any other information independently developed by Retailer) in any way, which
list (or other information) may include information about Accountholders that
Retailer obtains on its own in the course of providing goods or services to
Accountholders.  Any Accountholder Information provided to Retailer by Bank may
not be used to augment Retailer’s own customer files, even where Retailer
transmitted this information to Bank on Bank’s behalf.  For the avoidance of
doubt, information developed independently by Retailer through the Retailer
In-House Program (as defined in Section 16 below) shall not be subject to the
provisions of this Section 11.


(b)           Retailer and Bank will each implement and maintain appropriate
administrative, technical and physical safeguards to (i) protect the security,
confidentiality and integrity of Accountholder Information, in accordance with
applicable law, (ii) ensure against any anticipated threats or hazards to the
security or integrity of Accountholder Information; and (iii) protect against
unauthorized access to or use of Accountholder Information which could result in
substantial harm or inconvenience to any Accountholder or applicant.


(c)           Each of Retailer and Bank will be responsible for the acts and
omissions of any third party (other than transfers to or on behalf of the other
party) to whom it transfers, provides access, or discloses Accountholder
Information.  Additionally, Retailer and Bank will each ensure that any third
party (other than the other party) who obtains access to Accountholder
Information through it, directly or indirectly, signs a written contract
including strict restrictions on transfer or disclosure, requirements that the
Accountholder Information be used only for the specific purpose for which it was
disclosed (which purpose must be in connection with Retailer’s permitted uses
hereunder) and data security provisions corresponding to Section 11(b)
above.  Bank may engage third parties to perform some or all of Bank’s
obligations under this Agreement, including, without limitation the servicing
and administration of Accounts, and may share information with such third
parties as needed to perform their contracted functions.


(d)            Retailer and Bank shall notify the other party immediately
following discovery or notification of any actual or threatened breach of
security of the systems maintained by the Retailer and Bank, respectively.  The
party that suffers the breach of security (the “Affected Party”) agrees to take
action immediately, at its own expense, to investigate the actual or threatened
breach, to identify and mitigate the effects of any such breach and to implement
reasonable and appropriate measures in response to such breach.  The Affected
Party also will provide the other party with all available information regarding
such breach to assist that other party in implementing its information security
response program and, if applicable, in notifying affected Accountholders.  For
the purposes of this subparagraph (d), the term “breach of security” or “breach”
means the unauthorized access to or acquisition of any record containing
personally identifiable information relating to an Accountholder, whether in
paper, electronic, or other form, in a manner that renders misuse of the
information reasonably possible or that otherwise compromises the security,
confidentiality, or integrity of the information.


(e)           Retailer and Bank, respectively, will use reasonable measures
designed to properly dispose of all records containing personally identifiable
information relating to Accountholders, whether in paper, electronic, or other
form, including adhering to policies and procedures that require the destruction
or erasure of electronic media containing such personally identifiable
information so that the information cannot practicably be read or reconstructed.
 
 
 
9

--------------------------------------------------------------------------------

 
 
12.           Retailer Information.  The information furnished by Retailer to
Bank in connection with this Agreement does and will at all times accurately and
fairly present the financial condition and business of Retailer.  Without
limiting the foregoing, the following shall apply during the Term:


(a)           If at any time during the Term Retailer’s parent entity, Conn’s,
Inc. (the “Guarantor”), which has of even date herewith executed a Corporate
Guaranty (the “Guaranty”), a copy of which is attached to this Agreement as
Exhibit “A”, is not obligated to, or for any other reason does not, file
periodic financial reports with the Securities and Exchange Commission pursuant
to the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended, Guarantor will:
 
(i)           As soon as practicable but in any event not more than ninety (90)
days after the end of each fiscal year, deliver to Bank its audited annual
financial statements, including its audited consolidated balance sheet, income
statement and statement of cash flows and financial position.
 
(ii)           As soon as practicable but in any event not more than sixty (60)
days after the end of each fiscal quarter, deliver to Bank its unaudited
quarterly financial statements, including its unaudited consolidated balance
sheet, income statement and statement of cash flows and financial position,
accompanied by a certificate from Guarantor’s chief financial officer that such
financial statements were prepared in accordance with generally accepted
accounting principles applied on a consistent basis and present fairly the
consolidated financial position of Guarantor as of the end of such fiscal
quarter and the results of its operations, subject to normal year end audit
adjustments.
 
(b)           Guarantor will deliver to Bank at the end of each fiscal quarter
of Guarantor a compliance certificate setting forth Guarantor’s compliance (or
failure to comply) with each financial covenant set forth on Schedule
9(j)(A).  Such certificate shall set forth in reasonable detail the calculation
used to establish such compliance (or non-compliance).
 
(c)           Guarantor will satisfy and fully perform each financial covenant
contained on the attached Schedule 9(j)(A) as and to the extent provided for
therein.
 
(d)           Retailer will provide Bank with information of any change of
control involving Retailer, or any change in Retailer’s name, business structure
or form, principal office, or state of incorporation, within twenty (20) days
before the change occurs.
 
13.           Credit Cards; Processing Terminals.


(a)           Bank will issue in connection with the Program Bank’s
“GECAF”-branded Cards (as well as other GECAF-brand Program materials).


(b)           Bank will provide a point-of-sale process, which may include
processing terminals, imprinters or other means (each, a “Terminal”), to be used
for the authorization and monetary settlement of applications and transactions.
Any Terminal provided to Retailer will remain Bank’s property, and Retailer will
return them to Bank at Bank’s request.  However, during the time Retailer has
possession of the Terminal, Retailer will bear any personal property, use or
excise taxes assessed on the Terminal.  Retailer will be responsible for any
damage or repair to a Terminal provided to it by Bank, and Retailer will
safeguard the Terminal and use it only in accordance with applicable
instructions and specifications.  Bank specifically does not grant to Retailer
any intellectual property rights associated with the Terminal or other
point-of-sale equipment, software or peripherals.




 
10

--------------------------------------------------------------------------------

 




14.           Indemnification.


(a)           Retailer agrees to indemnify, defend and hold harmless Bank and
its affiliates, officers, directors, employees, and agents from any losses,
liabilities, and damages of any and every kind (including, without limitation,
any costs, expenses or reasonable attorneys’ fees incurred by any indemnified
party) (“Damages”), to the extent arising out of any claim, complaint, or
chargeback (i) made or claimed by an Accountholder with respect to any sale made
by, or Charge Transaction Data submitted by, Retailer, (ii) made or claimed by
any person or entity with respect to the products or services sold or provided
by Retailer, or the advertising or promotion involving such goods or services
(excluding those conducted by Bank), (iii) caused by Retailer’s breach of this
Agreement,  (iv) caused by Retailer’s failure to comply in any material respect
with the terms of the Operating Procedures, (v) caused by any voluntary or
involuntary bankruptcy or insolvency proceeding by or against Retailer, (vi)
caused by the acquisition by Retailer from Bank, in connection with a charge or
credit to an Account, of an Accountholder’s Account number by telephone or by
some other means, (vii) caused by Bank’s use of the Marks in accordance with the
terms of this Agreement, or (viii) caused by or based on any activities, acts or
omissions of any third party to whom Accountholder Information is transferred or
made available by or on behalf of Retailer, including without limitation,
information transferred or made available to a third party by Bank on Retailer’s
behalf.


(b)           Bank agrees to indemnify, defend and hold harmless Retailer and
its affiliates, officers, directors, employees, and agents from any Damages to
the extent arising out of any claim or complaint based on (i) the failure of
Bank’s Accountholder terms and conditions or privacy policy to comply with
applicable law; (ii) the products or services sold or provided by Bank, or the
advertising or promotion involving such goods or services (excluding those
conducted by Retailer, if any), (iii) an applicant’s claim that Bank wrongfully
declined his or her credit application; (iv) Bank’s breach of this Agreement;
or, (v) any activities, acts or omissions of any third party to whom
Accountholder Information is transferred or made available by or on behalf of
Bank (excluding Accountholder Information transferred by Bank to Retailer or any
third party at Retailer’s request).


(c)           The indemnity provided under this Section 14 shall survive the
termination of this Agreement. Notwithstanding anything in Section 14(a) or (b),
the foregoing indemnities shall not apply to any Damages suffered by the party
to be indemnified, to the extent caused by the gross negligence, willful
misconduct or illegal acts of such party.


15.           Term/Termination.


(a)           This Agreement shall continue for a period of three (3) years from
the date hereof (the “Term”), and may be extended only by the mutual written
consent of the parties.


(b)           Notwithstanding anything in Section 15(a) to the contrary, this
Agreement may be terminated as provided below:


(i)           Either party shall have the right to terminate this Agreement upon
thirty (30) days prior written notice if the other party breaches this Agreement
and, if susceptible of cure, fails to cure such breach within such 30-day
period.


(ii)           At anytime during the 90-day period immediately following each
anniversary of the Effective Date, Bank shall have the right to terminate this
Agreement upon 90 days prior written notice if Net Program Sales (as defined in
Schedule 9(j)(B)) during the preceding Program Year do not exceed Fifteen
Million Dollars ($15,000,000).


(iii)           Retailer shall have the right to terminate this Agreement on not
less than one hundred and twenty (120) days prior written notice if Bank elects
not to increase the Credit Review Point pursuant to Section 4(b); provided, that
in each case, any such notice of termination is given not more than sixty (60)
days after Bank first advises Retailer of such election; provided, further, that
as of the first date on which the aggregate outstanding indebtedness for all
Accounts exceeds the Credit Review Point then in effect, this Agreement shall
automatically and immediately terminate unless the parties shall have mutually
agreed in writing to continue the Program.

 
 
11

--------------------------------------------------------------------------------

 
 
(iv)           Either party shall have the right to terminate this Agreement on
not less than ten (10) days prior written notice if a material adverse change
has occurred in the operations, financial condition (including insolvency),
business or prospects of the other party hereto, which the other party has
determined, in good faith, has had, or is reasonably likely to have, a material
adverse effect on the ongoing operation or continued viability of the
Program.  In order to be effective, the notice of termination must be delivered
within ninety (90) days after the terminating party makes such determination.


(v)           Bank shall have the right to immediately terminate this Agreement
if Retailer undergoes a change of control.


(vi)           Bank shall have the right to immediately terminate this Agreement
if (x) applicable laws, regulations or other authority regulating Bank’s rate or
fee structure change in a manner that is adverse to Bank or are preempted, or
(y) Bank determines that the Program does not qualify (or if Bank reasonably
determines that there is a material risk that the Program will not qualify) as
an “open-end” credit facility under Regulation Z, 12 C.F.R. 226.2(a)(20).


(vii)           This Agreement shall automatically terminate if either party is
the subject of bankruptcy, reorganization or similar proceedings, elects to wind
up or dissolve its operations, suspends its business, or has a liquidator,
trustee or custodian appointed over its affairs.


(viii)           Bank shall have the right to terminate the Agreement upon ten
(10) business days’ prior written notice to Retailer if Guarantor fails to
satisfy each financial covenant set forth in Schedule 9(j)(A) as and to the
extent required therein; provided, that if during such ten (10) business day
period Retailer provides to Bank an Eligible Letter of Credit in an amount equal
to the then-current Letter of Credit Amount (as defined in Schedule 9(j)(B)),
then, as to the specific reporting period within which such default occurred,
such default shall be deemed cured.  Additional terms and conditions applicable
to any Letter of Credit are set forth on Schedule 9(j)(B) attached hereto.


(ix)           Retailer shall have the right to terminate the Agreement upon ten
(10) days’ prior written notice to Bank if Bank (i) raises its internal
applicant risk cutoff score (“Radar Score”) above 500 (the “Risk Threshold”) for
thirty (30) or more consecutive days and (ii) Bank fails to lower such Radar
Score to 500 or less within ten (10) days’ after receipt of notice from
Retailer.


(x)           Bank shall have the right to terminate the Agreement immediately
upon prior written notice to Retailer if at any time the Guaranty for any reason
ceases to be a valid, binding and enforceable obligation of Guarantor.

 
 
12

--------------------------------------------------------------------------------

 
 
 (xi)           Retailer shall have the right to terminate the Agreement as set
forth below if Bank elects, pursuant to Section 5(c), to (I) increase the
Retailer Fee Percentages set forth on Schedule 5(a) (in each case “New Pricing”)
or (II) terminate one or more credit based promotions set forth on Schedule 5(a)
(as may be amended from time to time as provided for herein) (a “Promotion
Termination Event”); provided, that Retailer may not elect to terminate this
Agreement under this Section 15(b)(xi) in the case of New Pricing unless such
New Pricing would, assuming implementation of such New Pricing on the date such
New Pricing is proposed (even if Bank’s notice of New Pricing indicates a later
effective date), result in Increased Net Cost of Sales of at least (x) five
percent (5%) with respect to the applicable Measurement Period (by way of
example, if Retailer’s Net Cost of Sales was 400 basis points for a given
Measurement Period and the Net Cost of Sales that would have resulted if the New
Pricing had been effectuated at the beginning of such Measurement Period is 421
basis points, then the five percent (5%) Increased Net Cost of Sales threshold
would have been exceeded), or (y) fifteen percent (15%) since the Effective Date
and; provided further, that such calculation shall exclude any cost of funds
adjustments contemplated in Section 5(e).  If the Increased Net Cost of Sales
threshold has been exceeded, Retailer may only terminate this Agreement under
this Section 15(b)(xi) after it has completed the “Competitive Pricing
Procedures”.  For purposes of this Section 15(b)(xi), “Competitive Pricing
Procedures” means the following procedures, which shall be implemented if either
(i) the Increased Net Cost of Sales threshold has been exceeded, or (ii) a
Promotion Termination Event has occurred, and (iii) Retailer asserts that such
New Pricing is materially non-competitive.  In such case, Retailer will have
sixty (60) days from the date of Bank’s notice to Retailer either setting forth
the proposed New Pricing or establishing the existence of a Promotion
Termination Event to obtain a bona fide written proposal from an issuer of
private label credit programs (“Competing Offer”) and to submit such Competing
Offer to Bank.  If Retailer fails to submit a Competing Offer within such
period, then Retailer’s option to terminate this Agreement as a result of such
New Pricing or Promotion Termination Event, as the case may be, will expire.  If
Retailer presents Bank with a Competing Offer and Bank does not materially meet
the Competing Offer, then over the sixty (60) day period following Bank’s
receipt of the Competing Offer (the “Negotiation Period”), Retailer and Bank
will use commercially reasonable efforts to negotiate mutually agreeable New
Pricing or, in the case of a Promotion Termination Event, an acceptable
replacement promotion(s).  If Retailer and Bank are unable to agree on New
Pricing or, in the case of a Promotion Termination Event, an acceptable
replacement promotion(s), by the end of the Negotiation Period, then either
party may, during the thirty (30) days immediately following the end of the
Negotiation Period, give a written notice of termination to the other
party.  This Agreement will terminate sixty (60) days after any such termination
notice.  In each case, regardless of whether Retailer terminates this Agreement,
the New Pricing or, in the case of a Promotion Termination Event, the revised
credit promotion offerings, shall become effective immediately upon Bank’s
notice thereof to Retailer (unless Bank’s notice of New Pricing or the Promotion
Termination Event, indicates a later date) and shall remain effective until the
Final Liquidation Date or the date when Bank and Retailer agree on other
pricing.  Anything in this Section 15(b)(xi) to the contrary notwithstanding,
Retailer acknowledges that Bank is considering eliminating its “Deferred
Interest” credit promotion offerings set forth on Schedule 5(a) as of the
Effective Date and Retailer agrees that, in such case, so long as Bank replaces
any terminated “Deferred Interest” credit promotion with an alternative credit
promotion that includes a “billed-and-waived” (or similar) interest structure,
that terminating the then existing “Deferred Interest” credit promotions shall
not constitute a Promotion Termination Event or otherwise allow Retailer to
implement the provisions of this Section.


As used herein “Increased Net Cost of Sales” means, as of any date, the amount
(expressed as a percentage) by which the Net Cost of Sales for Retailer that
would have resulted if the New Pricing had been effectuated at the beginning of
such Measurement Period is greater than the actual Net Cost of Sales for
Retailer during the  Measurement Period; “Measurement Period” means, with
respect to any date, the 180 day period immediately preceding such date,
and  “Net Cost of Sales” means, as of any date, the percentage cost to Retailer
of Program-financed sales, expressed in basis points, represented by the
quotient, the numerator of which is aggregate Program Fees paid by Retailer
during the Measurement Period and the denominator of which is Net Program Sales
for such Measurement Period.  Alterations to any Program Fee Percentage as a
result of the application of Section 5(e) (and the corresponding increase or
decrease in the aggregate amount of Program Fees paid during any period based
thereon) shall not be included the calculation of the Net Cost of Sales.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding termination by either party (i) the terms of this
Agreement will continue to apply to any Accounts established or transactions
occurring, prior to the effective termination date, (ii) the provisions of
Sections 8 (Ownership of Accounts and Information), 11 (Accountholder
Information/Confidentiality and Data Security), 14 (Indemnification), 15
(Term/Termination) and 18 (Miscellaneous) will survive, and (iii) Bank may use
Retailer’s name and marks for purposes of liquidating, transferring, selling,
administering or collecting Accounts. Upon expiration or earlier termination of
this Agreement, Bank will have the right, in addition to and without waiving any
other rights it may have under the terms of this Agreement or applicable law, to
liquidate the Accounts in any lawful manner which may be expeditious or
economically advantageous to Bank, including, without limitation, the issuance
of a replacement or substitute credit card, transferring or selling the Accounts
to any person or soliciting the affected Accountholders to transfer or convert
balances to other credit vehicles. Bank may continue to provide the Program
following the expiration or termination hereof as Bank reasonably deems
necessary to effect any transfer, conversion or substitution of the Accounts;
provided, that such continuation shall in no circumstances exceed six (6)
months.  Bank may use the Retailer’s names and marks through the Final
Liquidation Date (as defined in Section 3(b)) to communicate with Accountholders
in connection with any such liquidation, conversion, substitution or sale;
provided, that such use shall be limited to (x) the extent necessary to identify
the Program as the subject of any communication, including in connection with
the conversion of Accounts contemplated above, or (y) continued billing and
collections in substantially the same manner as such functions were performed
prior to the expiration or earlier termination of this Agreement.


16.           Exclusivity; Right of First Refusal.


(a)           During the Term, Retailer will not (and will cause its affiliates
not to) directly or indirectly, accept for payment, promote, sponsor, solicit,
permit solicitation of, or make available to consumer customers of Retailer or
any of its affiliates or otherwise provide, any consumer credit or charge
program, online or internet payment service that in any way competes with the
Program (including, without limitation, any credit facility part of any industry
program, credit card network or the like) whether or not such Program bears,
uses or refers to any trade names of Retailer, other than


(i) any program offered by Bank or an affiliate of Bank,


(ii) any generally accepted multi-purpose credit or charge card or by generally
accepted multi-purpose debit or secured cards in each case, such as American
Express, MasterCard, Visa and Discover cards (provided that none of the cards
referred to in this clause (iy) may be “co-branded,” “sponsored” or
“co-sponsored” with Retailer or bear Retailer’s name or marks),


(iii) the Retailer In-House Program; or


(iv) a Second Source Program.


As used herein, “Retailer In-House Program” means the consumer financing program
operated by Retailer (or Retailer’s affiliate) the purpose of which is to extend
credit offered by Retailer (or Retailer’s affiliate) to Retailer’s customers for
purposes of financing purchases of Retailer’s goods and services; and,  “Second
Source Program” means any consumer credit program, including the Retailer
In-House Program, that is available only to persons who submitted properly
completed applications for an Account to, and were rejected by, Bank immediately
preceding such person’s application to such other credit program.


17.           Rights in Technology; Cross-Licenses of Technology.  Each of
Retailer and its affiliates and Bank and its affiliates shall own exclusively
all technology owned by such party at the time that such technology is provided
for use in establishing, developing or administering the Program, all changes
made by such party with respect thereto, and any new technology created by such
party in connection therewith (in the case of Retailer and its affiliates, the
“Retailer Technology”, and in the case of Bank and its affiliates, the “Bank
Technology”).  Each of Retailer and Bank grant to the other and its respective
affiliates a non-exclusive, royalty-free, fully paid up, non-assignable,
non-sublicensable, worldwide right and license to use the Retailer Technology or
Bank Technology, as applicable, to the extent necessary or convenient to comply
with the licensee’s obligations under the Agreement.    This license shall
expire at the end of the Term.  Upon the expiration of this license, each
licensee party shall return to the licensor party (or, at the licensor party’s
option, shall destroy) the licensor’s technology then in the licensee’s
possession or control.  Neither party shall have any right to reverse engineer,
decompile or disassemble the technology licensed to it hereunder.  The limited
licenses granted under this Section 17 are AS IS and without any express or
implied warranty of any kind. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH LICENSING PARTY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF TITLE,
NON-INFRINGEMENT, AGAINST INTERFERENCE OF ENJOYMENT, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, LACK OF REASONABLE EFFORT AND/OR LACK OF NEGLIGENCE.

 
 
14

--------------------------------------------------------------------------------

 
 
18.           Miscellaneous.


(a)           Assignability. Retailer may not assign this Agreement, or its
rights or obligations hereunder without the prior written consent of
Bank.   Bank may, without Retailer’s consent, assign this Agreement to an
affiliate, transfer or securitize all or any portion of the Accounts or any
related rights or interests therein.  Bank may also use subcontractors to
perform obligations of Bank hereunder, but any such subcontracting will not
relieve Bank of its obligations to Retailer hereunder.
 
(b)           Amendment. This Agreement may not be amended except by written
instrument signed by Retailer and Bank.
 
(c)           Nonwaiver; Remedies Cumulative. No delay by any party hereto in
exercising any of its rights hereunder, or in the partial or single exercise of
such rights, shall operate as a waiver of that or any other right.  No right
under any provision of this Agreement may be waived except in writing and then
only in the specific instance and for the specific purpose for which such waiver
was given.  The rights and remedies provided for in this Agreement are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided for by law or in equity.
 
(d)           Governing Law. Except to the extent superseded by federal law
applicable to banks or savings associations, this Agreement and all rights and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance, shall be governed by and construed in accordance with
the laws of the State of Utah, without regard to principles of conflicts of
laws.  THE PARTIES HERETO WAIVE THEIR RIGHT TO REQUEST A TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING IN ANY COURT OF LAW, TRIBUNAL, OR OTHER LEGAL
PROCEEDING ARISING OUT OF OR INVOLVING THIS AGREEMENT, OR ANY DOCUMENT DELIVERED
IN CONNECTION HEREWITH, OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 
(e)           Further Assurances. Each party hereto agrees to execute all such
further documents and instruments and to do all such further things as any other
party may reasonably request in order to give effect to and to consummate the
transactions contemplated hereby.
 
(f)           Notices. All notices, demands and other communications provided
for in this Agreement shall be in writing or (unless otherwise specified) by
telephonic facsimile transmission and shall be sent by certified mail or
nationally-recognized overnight courier, or delivered to the other party, in the
case of Retailer, at the address set forth in the preamble above, and in the
case of Bank, to the address set forth in the preamble above, Attn: President,
with a copy to  GE Money Sales Finance, 950 Forrer Blvd., Kettering, OH 45420,
Attn: Counsel or, in either case at such other address as shall be designated by
such party in a written notice given to all other parties in accordance with the
terms of this Section.  All such notices and communications if duly given or
made, when sent by certified mail, shall be effective three business days after
deposit in the mails, when sent by overnight courier shall be effective one
business day after delivery to such overnight courier, and otherwise shall be
effective upon receipt.
 
(g)           Exchange of Information.  Bank may exchange information about
Retailer or any of the other persons listed above in this Section with other
financial institutions, credit, or trade associations.  Additionally, Retailer
hereby authorizes Bank to audit and monitor its administration and promotion of
the Program through anonymous requests to open or use Accounts under the Program
and by other means.
 
(h)           Financial Accommodation.  Retailer acknowledges that this
Agreement is a financial accommodation contract for the benefit of Retailer,
which means that it is not intended to be subject to assumption by a debtor in
possession in bankruptcy.
 
 
 
15

--------------------------------------------------------------------------------

 
 
(i)           Value-Added Programs/Products.  Bank and Bank’s affiliates may
market or may authorize third parties to market (i) additional products and
services that do not compete with the products or services produced or sold by
Retailer to Accountholders, via direct mail, billing inserts and otherwise and
may finance such products or services on Accounts, and (ii) additional credit
and financial products and services that do not compete with the products or
services produced or sold by Retailer (including without limitation a general
purpose bankcard) to customers at the point of sale or as a companion product
for an established Account. Bank may not use the Marks (as defined in Section
18(l)) or Guarantor’s or Retailer’s name in any such solicitations without the
express written consent of Guarantor (in the case of the Marks or Guarantor’s
name) or Retailer (in the case of Retailer’s name) and, in such case, Bank shall
follow any guidelines provided by the applicable party in respect thereof.
Retailer will have no rights with respect to any proceeds of such additional
products and services.


(j)           No Consequential Damages.  Except with respect to indemnification
of third party claims, confidentiality/security obligations and exclusivity
obligations set forth herein, (i) in no event shall the indemnifying party be
liable to the indemnified party for any consequential damages arising from the
indemnifying party’s actions under this Agreement, and (ii) both parties waive
any claim for punitive damages arising from the other party’s actions under this
Agreement.
 
(k)           Force Majeure.  Neither party shall be deemed to be in breach of
this Agreement if it fails to make any payment or perform any other obligation
and such failure is a result of a force majeure event.  As used herein, “force
majeure event” shall mean any of the following: acts of God, fire, earthquake,
acts or war or terrorism, explosion, accident, nuclear disaster, riot, material
changes in applicable laws or regulations, including but not limited to a change
in state or federal law, or other event beyond a party’s reasonable control,
rendering it illegal, impossible or untenable for such party to perform as
contemplated in, or to offer the Program on the terms contemplated under, this
Agreement.
 
(l)           Use of Marks.  Guarantor hereby grants Bank a nonexclusive,
royalty-free license to use its (or its subsidiaries) names and any related
marks, tradestyles, trademarks, service marks, logos or similar proprietary
designations as the same currently exist and as they may be amended or adopted
by Guarantor from time to time (“Marks”) in connection with the establishment,
administration and operation of the Program, and in connection with the
ownership, liquidation or transfer of Accounts created pursuant hereto, during
and after the term of this Agreement (including, without limitation, the
exercise by Bank of its rights and fulfillment of its obligations under this
Agreement and under applicable law).  Any such use of the Marks by Bank shall be
subject to the prior written consent of Guarantor, which shall not be
unreasonably withheld or delayed.  Without the prior written consent of Bank,
Retailer may not use Bank’s (or any affiliate thereof) names or any related
marks, logos or similar proprietary designations; provided, that Retailer may
use Bank’s business name, in the nominative sense, in connection with any credit
disclosure verbiage included in any advertising of the Program.   If Bank
consents to a use other than in the nominative sense, Retailer shall comply with
all guidelines established by Bank (including as may be set forth in a website
designated by Bank) applicable to such use.  Any such consent, including any
limitations, shall remain valid until the earlier of termination of this
Agreement of Bank’s written withdrawal thereof.  In addition, the parties shall
consult with each other before they, or any affiliate or agent, draft any press
release or public statement with respect to this Agreement or the Program and no
such press release or public statement shall be issued prior to receiving
express written approval of the other, except, in each case, as may be required
by applicable law or regulation.
 
(m)           Credit Approval.  With respect to any credit approval mechanism or
process employed by Bank in connection with the Program, Retailer acknowledges
that it is a “service provider” for Bank for purposes of communicating credit
decisions to Retailer’s customers.
 
(n)           Incorporation of Schedules.  Each Schedule attached hereto is
hereby incorporated by reference.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(o)           Entire Agreement.  This Agreement (together with the schedules and
appendices, if any, attached hereto) is the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other prior
understandings and agreements whether written or oral.  This Agreement
supersedes any prior agreement between the parties and will govern all prior
transactions, including all transactions previously submitted to Bank,
regardless of the date of submission.  For the avoidance of doubt, the
provisions of this Section shall not serve to supersede or otherwise effect the
Guaranty.  If any provision of this Agreement is held to be invalid, void or
unenforceable, all other provisions shall remain valid and be enforced and
construed as if such invalid provision were never a part of this Agreement.
 
(p)           Confidentiality.  All material and information supplied by one
party to the other party under this Agreement, including, but not limited to,
information concerning a party’s marketing plans, objectives or financial
results (“Confidential Information”), is confidential and proprietary.  All such
information will be used by each party solely in the performance of its
obligations and exercise of its rights pursuant to this Agreement.  Each party
will receive Confidential Information from the other party in confidence and
will not disclose such Confidential Information to any third party, except
(i) as contemplated under this Agreement; (ii) as may be agreed upon in writing
by the party providing such Confidential Information; (iii) in the case of Bank,
to an affiliate of Bank; (iv) to the extent necessary, in exercising or
enforcing its rights; or (v) as required by law.  Each party will use its best
efforts to ensure that its officers, employees, and agents take such action as
will be necessary or advisable to preserve and protect the confidentiality of
Confidential Information.  Upon written request after the Final Liquidation
Date, each party will return to the party providing such Confidential
Information all such Confidential Information in its possession or
control.  Confidential Information will not include information in the public
domain and information lawfully obtained from a third party.
 
IN WITNESS WHEREOF, Bank and Retailer have caused this Agreement to be executed
by their respective officers thereunto duly authorized by all requisite
corporate action as of the date first above written.  Guarantor has executed
this Agreement to confirm its agreement as to Sections 12(a), (b) and (c) and
18(i) and (l) and Schedule 9(j)(A) only, and for no other reason, and Guarantor
acknowledges and agrees that, except for the provisions applicable to it under
Sections 18 (i) and (l), Guarantor shall have no rights whatsoever under this
Agreement.  Each of Bank, Retailer and Guarantor represent and warrant that upon
execution by each party, this Agreement will constitute a legal, binding
obligation of such party, enforceable against such party in accordance with its
terms.
 
GE MONEY BANK
 
 
 
By:  /s/ Glenn P. Marino                                          
    Its:    Executive Vice-President                           
 
CONN APPLIANCES, INC.
 
 
 
By:   /s/ Timothy L. Frank                                               
    Its:     President                                        
 
 
 
CONN’S, INC.
 
 
 
By:   /s/ Timothy L. Frank                          
    Its:     President and Chief Operating Officer 
 


 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(a)
TO
RETAILER PROGRAM AGREEMENT
 
Initial Approved Credit-Based Promotions
 
 
 
A.           Non-Promotional Credit Offer: 25-Day Deferred Interest; Retailer
Fee Percentage: 0%


B.           Credit-Based Promotions:


  Promotional Term
  Retailer Fee Percentage
 
 
  With Pay/Deferred Interest
  Equal Pay/No Interest
 
   3  Month
  0.50%
  N/A
   6  Month
  1.75%
  N/A
  12 Month
  4.47%
  5.48%
  18 Month
  7.07%
  8.38%
  24 Month
  10.30%
  10.90%
  36 Month
  N/A
  15.10%





 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(e)
TO
RETAILER PROGRAM AGREEMENT


Interest Rate Adjustor Calculation Examples




Hypothetical #1:  6 Month No Pay With Interest Promotion
 

 
12 Month LIBOR Rate
Promotional Rate
Program Commencement Date
2.00%(Base 12 Month LIBOR)
              4.09%
One Quarter Later
2.69%
              4.33%
Two Quarters Later
1.55%
              3.97%
           

 
 
Hypothetical #2:  12 Month With Pay Deferred Interest Promotion
 

 
12 Month LIBOR Rate
Promotional Rate
Program Commencement Date
2.00%(Base 12 Month LIBOR)
              3.49%
One Quarter Later
2.69%
              3.83%
Two Quarters Later
1.55%
              3.32%

 

Hypothetical #3:  24 Month Equal Pay Promotion
 

 
12 Month LIBOR Rate
Promotional Rate
Program Commencement Date
2.00%(Base 12 Month LIBOR)
              6.65%
One Quarter Later
2.69%
              7.03%
Two Quarters Later
1.55%
              6.46%


 
Hypothetical #4:  48 Month Equal Pay Promotion
 

 
12 Month LIBOR Rate
Promotional Rate
Program Commencement Date
2.00%(Base 12 Month LIBOR)
              12.83%
One Quarter Later
2.69%
              13.41%
Two Quarters Later
1.55%
              12.54%





 
19

--------------------------------------------------------------------------------

 




SCHEDULE 9(j)(A)
TO
RETAILER PROGRAM AGREEMENT
 
 
Financial Covenants




Minimum  Fixed  Charge  Coverage  Ratio.  Guarantor shall maintain on a
consolidated basis a Fixed Charge Coverage Ratio at least equal to 1.5:1.0
measured quarterly as of the last day of each Fiscal Quarter on a trailing
twelve month basis.


Maximum  Leverage  Ratio.  Guarantor shall maintain on a consolidated basis a
Leverage Ratio not greater than 3.0:1.0 for each Fiscal Quarter, measured as of
the last day of such Fiscal Quarter.


Reporting:  In order to establish compliance with the Financial Covenants set
forth above, Guarantor shall deliver to Bank: (i) within forty five (45) days
after the end of each fiscal quarter of Guarantor (other than Guarantor’s fourth
Fiscal Quarter), a certificate, signed by Guarantor’s Chief Financial Officer
and in a form satisfactory to Bank, establishing Guarantor’s compliance or
non-compliance with each Financial Covenant for such fiscal quarter, and (ii)
within ninety (90) days after the end of Guarantor’s fourth fiscal quarter
during each fiscal year, a certificate, signed by Guarantor’s Chief Financial
Officer and in a form satisfactory to Bank, establishing Guarantor’s compliance
or non-compliance with each Financial Covenant for such fiscal quarter.


As used in this Schedule, the following terms have the meanings given as set
forth below.  Any capitalized terms not otherwise defined below, shall be given
the meanings ascribed to such terms in the Credit Facility, as such document was
filed with the Securities and Exchange Commission on August 20, 2008.


Borrowed Money:  with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the  lending  of money by any person to such Obligor, (ii)
is evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges
are  customarily  paid (excluding trade payables owing in the Ordinary Course of
Business and obligations  owing to Flooring Lenders), or (iv) was issued or
assumed as full or partial payment for any kind of property;  (b) Capital
Leases; (c)  reimbursement  obligations  with  respect
to  letters  of  credit;  and (d) guaranties of any Debt of the foregoing types
owing by another person.  In no event shall Debt incurred under or in connection
with the Existing Securitization Facility constitute Borrowed Money.


Capital Expenditures:  all liabilities  incurred,  expenditures made or payments
due  (whether or not made) by any Borrower or any of its Subsidiaries for the
acquisition of any fixed assets, or any improvements,  replacements,
substitutions or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases.


Capital  Lease:  any lease  that is  required  to be  capitalized  for
financial  reporting  purposes  in accordance with GAAP.


Contingent Obligation: any obligation of a person (without duplication) arising
from a guaranty,  indemnity or other assurance of payment or performance of any
Debt, lease, dividend or other  obligation  ("primary  obligations") of
another  obligor  ("primary  obligor") in any manner, whether directly or
indirectly,  including  any  obligation  of such person under any (a)  guaranty,
endorsement,  co-making  or sale with  recourse  of an  obligation  of a primary
obligor;  (b) obligation to make take-or-pay or similar  payments  regardless of
non-performance  by any other party to an agreement;  and (c)  arrangement (i)
to purchase any primary obligation or security  therefor,  (ii) to supply funds
for the purchase or payment of any primary  obligation,  (iii) to maintain or
assure working capital,  equity capital,  net worth or solvency of the primary
obligor, (iv) to purchase any kind of property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation,  or
(v) otherwise to assure or hold  harmless the holder of any
primary  obligation  against loss in respect thereof.  The  amount  of
any  Contingent  Obligation  shall be deemed to be the stated
or  determinable  amount of the  primary  obligation  (or,  if less,  the
maximum  amount  for  which  such person may be liable  under  the  instrument
evidencing the Contingent  Obligation)  or, if not stated or  determinable,  the
maximum reasonably anticipated liability with respect thereto.

 
 
20

--------------------------------------------------------------------------------

 
 
Credit Facility:  means the LOAN AND SECURITY AGREEMENT, dated as of August 14,
2008, between Borrowers and certain financial institutions as parties thereto
from time to time as Lenders, BANK OF AMERICA,  N.A., as  Administrative  Agent,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Syndication Agent, and CAPITAL
ONE, N.A., as Co-Documentation Agent.


Debt: as applied to any person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business and amounts owed to Flooring Lenders on account of
Flooring Arrangements paid in the Ordinary Course of Business; (b) all
Contingent Obligations; (c) all reimbursement obligations in connection with
letters of credit issued for the account of such person; and (d) in the case of
any Borrower, the obligations under the Credit Facility.  The Debt of a person
shall  include any recourse Debt of any partnership in which such person is a
general  partner or joint venturer.


EBITDAR:  determined  on  a  consolidated  basis for Parent and its Subsidiaries
for the trailing 12 month  period measured as of the end of any Fiscal Quarter
of Parent, net income, calculated before interest expense, provision for income
taxes, depreciation and amortization expense, stock based compensation, book
rent expense,  gains or losses arising from the sale of capital assets, any
extraordinary  gains  or  losses (in each case, to the extent included in
determining net  income), and any fair value adjustments,  and reduced to the
extent the Borrowers' recorded loss reserve measured as of the end of any Fiscal
Quarter is less than the EBITDAR Loss Reserve measured as of the end of the same
Fiscal Quarter.


EBITDAR Loss Reserve: at any date is the sum of (i) Net Charge-Offs for the 12
month period ending on the measurement  date, plus (ii) the net change in Net
Balances over 180 days past due for the 12 month  period  ending  on the
measurement date.


Existing Securitization Facility:  the  receivables  financing facility
established  pursuant to the Indenture and the "Transaction Documents" as
defined therein.  As used in this definition, “Indenture” means the Base
Indenture  dated  September 1, 2002 between the Receivables SPV and Wells Fargo
Bank, National Association, together with all amendments, modifications and
supplements thereto.


Fixed  Charge  Coverage  Ratio:  the  ratio, determined on a
consolidated  basis  for  Parent  and  its Subsidiaries  for the most recent
four Fiscal Quarters, of (a) EBITDAR minus unfinanced Net Capital Expenditures,
to (b) Fixed Charges.


Fixed   Charges:    the   sum   of   interest   expense   (other   than
payment-in-kind), scheduled/amortized principal payments made on Borrowed Money,
un-scheduled  principal  payments made on Borrowed Money (other than payments on
account of the  Obligations or any other  revolving  Debt permitted  hereunder),
book rent expense, cash income taxes paid, and Distributions made.


Leverage  Ratio:  the ratio, determined as of the end of any  Fiscal Quarter for
the Parent and its  Subsidiaries,  of (a) the sum of (i)  Borrowed Money (other
than Contingent Obligations)  as of the last day of such quarter, and (ii) the
product of 8 multiplied by the trailing 12 month book rent expense for such
Fiscal Quarter, to (b) EBITDAR for such Fiscal Quarter.


Net Capital  Expenditures:   Capital  Expenditures less net proceeds received
from the sale of any fixed assets.

 
 
21

--------------------------------------------------------------------------------

 


SCHEDULE 9(j)(B)
TO
RETAILER PROGRAM AGREEMENT
 
Letter of Credit


(a)           At any time during the Letter of Credit Period, Bank shall have
the right to request that Retailer deliver to Bank, within ten business (10)
days of such request, an Eligible Letter of Credit in an amount equal to (i) Two
Hundred Thousand Dollars ($200,000), in the event the Letter of Credit Event
occurs during the first Program Year (as defined below), or (ii) the product of
Net Program Sales for the immediately preceding twelve-month period multiplied
by three percent (3%), in the event the Letter of Credit Event occurs after the
first Program Year (such amount, the “Letter of Credit Amount”).  During any
Letter of Credit Period, Bank shall have the right to re-calculate the Letter of
Credit Amount at the end of every other calendar quarter; provided, that Bank
may recalculate the Letter of Credit Amount more frequently if Bank reasonably
determines that such recalculation is appropriate based on a material increase
in Net Program Sales during any quarter (but in no event may Bank conduct any
such recalculation more frequently than quarterly).  If, during the Letter of
Credit Period, an event shall occur which would cause any Letter of Credit
previously delivered to Bank to cease to be an Eligible Letter of Credit or no
longer be in an amount equal to or greater than the Letter of Credit Amount,
then within ten (10) business days of the earlier of (i) the date on which
Retailer first learns of the occurrence of such event; or (ii) the date on which
Retailer first receives notice thereof from Bank, Retailer shall cause a
substitute Eligible Letter of Credit to be issued and delivered to Bank in a
face amount equal to or greater than the Letter of Credit Amount.  On or before
forty-five (45) days prior to the expiration of each Letter of Credit provided
to Bank, Retailer shall cause a substitute Eligible Letter of Credit to be
issued and delivered to Bank in a face amount equal to or greater than the
Letter of Credit Amount.  Any amounts drawn under a Letter of Credit hereunder
in excess of the amounts due Bank hereunder shall be held by Bank in a
non-interest bearing account on Bank’s books (the “Collateral Account”) and
shall secure Retailer’s full and prompt payment of all further amounts due
hereunder.  If, during the Letter of Credit Period, Retailer fails to pay any
amounts hereunder when due, Bank may immediately, and without prior notice to
Retailer, further draw on the Letter of Credit or, if applicable, debit any such
unpaid amount from any amounts then remaining in the Collateral Account.  In
addition, if, during the Letter of Credit Period, Retailer fails to provide a
substitute or replacement Eligible Letter of Credit as required by this Schedule
9(j)(B) or if Retailer is in default under the Agreement, including filing for
bankruptcy protection or having an involuntary bankruptcy proceeding initiated
against it, Bank may draw on the full amount available under the Letter of
Credit, apply any amounts received in such drawing against Retailer’s
outstanding obligations hereunder, and credit the Collateral Account with the
amount equal to any remaining balance.  Bank’s security interest in the
Collateral Account shall be in addition to any right of setoff or recoupment
that Bank may otherwise have under the Agreement or applicable law.  The
obligations under this Schedule 9(j)(B) shall apply at all times until the end
of the Letter of Credit Period, at which time, Bank shall (x) surrender any
outstanding Letter of Credit to Retailer, and (y) pay to Retailer an amount
equal to the amount remaining in the Collateral Account, if any.


(b)           For the purposes of this Schedule 9(j)(B), the following terms
shall have the following meanings:


“Eligible Letter of Credit” means a standby irrevocable Letter of Credit in form
reasonably acceptable to Bank, satisfying the following conditions: (i) the
Letter of Credit shall not expire earlier than the first anniversary of the date
of its issuance or the date of any renewal thereof; (ii) the Letter of Credit
shall be issued or confirmed by a bank reasonably acceptable to Bank which is
chartered under the laws of the United States and maintains offices located in
the continental United States; (iii) the Letter of Credit shall expressly permit
multiple draws; (iv) the Letter of Credit shall be assignable and transferable;
and (v) payment under the Letter of Credit shall be made at the issuing or
confirming bank’s counters at one or more offices located in the continental
United States upon presentation of a draft with an accompanying certificate from
any officer of the Letter of Credit beneficiary to the effect either:
 
 
 
22

--------------------------------------------------------------------------------

 

 
(A) that Retailer has failed to renew the Letter of Credit or provide a
substitute Letter of Credit in accordance with this Schedule 9(j)(B) and that
the amount of the draft is less than or equal to the full undrawn amount of the
Letter of Credit;


(B) that Retailer has failed to pay any amounts due under the Agreement and that
the amount of the draft is equal to or less than the past due amounts;
(C) that Retailer is in default under the Agreement or a Letter of Credit Event
has occurred and that the amount of the draft is less than or equal to the full
undrawn amount of the Letter of Credit; or
(D) that Retailer has filed, is placed in or otherwise is subject to any
bankruptcy or similar state or federal reorganization provision.


“Letter of Credit” means each letter of credit provided by Retailer to Bank in
support of Retailer’s obligations under the Agreement, as the same may be
amended from time to time.


“Letter of Credit Event” means Retailer’s breach of any of the financial
covenants set forth in Schedule 9(j)(A).


“Letter of Credit Period” means the period of time between the occurrence of a
Letter of Credit Event and the earlier of (i) the end of the Remediation Period
and (ii) the date which is one hundred eighty (180) days after the later of (x)
expiration of this Agreement, and (y) sixty (60) days after the expiration of
any credit promotional period relating to a purchase financed under the Program,
unless Bank, in its sole discretion, determines to shorten such period.


“Net Program Sales” means, for any given period, the aggregate amount of sales
to Accountholders resulting in charges to Account during such period less
aggregate credits to Accounts during such period, in each case reflected in
Charge Transaction Data.


“Remediation Period” means a nine-month period beginning after the occurrence of
a Letter of Credit Event throughout which Retailer has been in full compliance
with the financial covenants set forth in Schedule 9(j)(A).
 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF


CORPORATE GUARANTY




For value received and to induce GE Money Bank (“GEMB”) to lend money or
otherwise extend financial accommodations to or for the benefit of Conn’s, Inc.,
a Delaware corporation located at 3295 College Street, Beaumont, Texas 77701
(herein called the “Debtor”), the undersigned ("Guarantor") hereby absolutely
and unconditionally guarantees payment to the GEMB when due (whether at
scheduled maturity, by declaration or otherwise) of any and all indebtedness,
liabilities and obligations now or hereafter owing by Debtor to GEMB under or in
connection with that certain Retailer Program Agreement, dated as of April 16,
2009 (the “Program Agreement”), by and between GEMB and Conn Appliances, Inc.,
including interest, penalties, and/or damages thereon (collectively herein
called the "Guaranteed Debt").  This Guaranty is a guaranty of payment and not
merely of collection.


Guarantor hereby waives presentment, demand and protest; notice of acceptance of
this Guaranty; notice of the creation of any Guaranteed Debt, of any default and
of protest, dishonor, or other action taken in reliance hereon; all demands and
notices of any kind in connection with this guaranty of the Guaranteed Debt; and
all diligence in collection or protection of or realization upon any of the
Guaranteed Debt.


GEMB may, from time to time, either before or after any notice of discontinuance
of this Guaranty, without notice to or consent of Guarantor and without in any
way affecting any of Guarantor’s liability or GEMB’s rights hereunder:  (a)
alter, accelerate, extend, renew, or change the time, place, manner or terms of
payment of, or grant indulgences with respect to, any of the Guaranteed Debt;
(b) obtain the primary or secondary liability of any party or parties, in
addition to Guarantor, with respect to any of the Guaranteed Debt; (c) release
or compromise any liability of Debtor or any other party or parties primarily or
secondarily liable on any of the Guaranteed Debt; (d) release, foreclose on or
otherwise enforce GEMB’s liens on any collateral securing any of the obligation
of Debtor to GEMB, whether or not covered hereby; (e) apply to the Guaranteed
Debt in such manner as GEMB shall determine any sums received by it from Debtor
or from any other source to be applied to Debtor’s obligations; or (f) resort to
Guarantor for payment of any or all of the Guaranteed Debt, whether or not GEMB
shall have resorted to any property securing any of the Guaranteed Debt or shall
have proceeded against Debtor, any other guarantor or any other party primarily
or secondarily liable on any of the Guaranteed Debt.


This Guaranty shall be a continuing guaranty and shall be binding upon Guarantor
regardless of how long before or after the date hereof any Guaranteed Debt was
or is incurred.  Guarantor’s obligations hereunder shall cease as of the
effective date of the expiration or earlier termination of the Program Agreement
(the “Guaranty Termination Date”).  As of such date Guarantor's obligations
hereunder shall be limited to (a) Guaranteed Debt outstanding or contracted or
committed for (whether or not outstanding) on or before the Guaranty Termination
Date; (b) any extensions, renewals or modifications of such Guaranteed Debt; and
(c) any additional fees and expenses incurred by GEMB (including attorneys' fees
and costs in seeking to enforce or collect such Guaranteed Debt).


Guarantor agrees that this Guaranty shall continue to be effective, or shall be
reinstated as the case may be, if at any time any payment to GEMB of any of the
Guaranteed Debt is rescinded or must be restored or returned by GEMB upon the
insolvency, bankruptcy or reorganization of Debtor, all as though such payment
had not been made.  Guarantor hereby irrevocably waives all claims it has or may
acquire against Debtor in respect of the Guaranteed Debt, including rights of
exoneration, reimbursement and subrogation.
 
This Guaranty is assignable by GEMB and shall inure to the benefit of GEMB, its
successors and assigns.  If more than one party shall execute this Guaranty,
then the term "Guarantor" shall mean all parties executing this Guaranty, and
all such parties shall be jointly and severally obligated hereunder.  This
Guaranty may not be assigned by Guarantor without the express written consent of
GEMB, which consent will be given or withheld in GEMB's sole discretion.
 
 
 
24

--------------------------------------------------------------------------------

 
 
If at any time during the term of the Program Agreement Guarantor is not
obligated to, or for any other reason does not, file periodic financial reports
with the Securities and Exchange Commission pursuant to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended, upon GEMB's request, Guarantor shall provide such financial
statements and other information relating to Guarantor's operations and
financial condition as GEMB may request from time to time.


This Guaranty may not be amended except by written instrument signed by GEMB and
Guarantor.  No delay by GEMB in exercising any of its rights or partial or
single exercise of its rights shall operate as a waiver of that or any other
right.  The exercise of one or more of GEMB's rights shall not be a waiver of,
nor preclude the exercise of, any rights or remedies available under this
Guaranty, in law, or in equity.


All notices, demands and other communications hereunder shall be in writing and
shall be sent by facsimile or nationally recognized overnight courier service
addressed to the party to whom such notice or other communication is to be given
or made at such party’s address as set forth in this Guaranty, or to such other
address as such party may designate in writing to the other party from time to
time in accordance with the provisions hereof and shall be deemed effective upon
actual receipt.
 
 
This Guaranty and all rights and obligations hereunder shall be governed by and
construed in accordance with the substantive laws of the State of Utah.  If any
provision of this Guaranty is held to be invalid, void or unenforceable, all
other provisions shall remain valid and be enforced and construed as if such
invalid provision were never a part of this Guaranty.  Guarantor agrees to pay
all expenses (including attorneys’ fees and legal expenses) incurred by GEMB to
collect the Guaranteed Debt and in enforcing this Guaranty.


Guarantor hereby represents and warrants that it has the requisite corporate
power, authority and legal right to execute, deliver and perform this Guaranty,
and Guarantor has taken all necessary corporate action to authorize such
execution, delivery and performance.  This Guaranty violates no contractual
provisions entered into by Guarantor, nor any law.  No consent of any other
person (including, without limitation, stockholders or creditors of Guarantor),
and no consent, license, permit, approval or authorization of, exemption by, or
registration, filing, or declaration with, any governmental authority, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty or against the Guarantor.  This Guaranty has
been duly executed and delivered by Guarantor and constitutes the legal, valid
and binding obligation of Guarantor enforceable against it in accordance with
its terms.
 

 
CONN’S INC.
           
Date: April 16, 2009                                                          
By:  /s/ Timothy L. Frank                                         
 
Title:  President and Chief Operating Officer        
       
Addresses for Notices:
     
To GEMB:
To Guarantor:
   
GE Money Bank
Conn’s, Inc.
4246 South Riverboat Road, Suite 200
3295 College Street
Salt Lake City, Utah 84123
Beaumont, Texas 77701
Attention: President
Attention: Chief Financial Officer
   
cc:    GE Capital, Sales Finance
 
         950 Forrer Blvd.
 
         Kettering, OH 45420
 
         Attn: Counsel
 

 
 
 25

--------------------------------------------------------------------------------